Case 1:15-cr-00379-PKC Document 377 Filed 09/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Bee a
UNITED STATES OF AMERICA 3500 PROTECTIVE ORDER
-— Ve. 7 85 15 Cr. 379 (PKC)
OTTO SALGUERO MORALES, and
RONALD SALGUERO PORTILLO,
Defendants.
we a a --- -X

HON, P. KEVIN CASTEL, District Judge:

1. WHEREAS, the United States of America, Audrey
Strauss, Acting United States Attorney for the Southern District
of New York, by and through Assistant United States Attorneys Jason
A. Richman, Benjamin W. Schrier, and Kyle A. Wirshba, seeks an
order restricting the dissemination of material already produced
or that will be produced pursuant to the Jencks Act and Giglio v.
United States, 405 U.S. 150 (1972) {*3500 Material”) in connection
with the trial in this matter (“Trial”);

2, WHEREAS, based on: (i) information in the public
filings to date related to OTTO SALGUERO MORALES and RONALD
SALGUERO PORTILLO, (the “Defendants”} indicating that the 3500
Material will contain sensitive information regarding assistance
to law enforcement by others in sensitive ongoing investigations
in Guatemala and elsewhere as well as actual and threatened acts

of violence against victims whose identities are not presently

 
Case 1:15-cr-00379-PKC Document 377 Filed 09/10/21 Page 2 of 3

public; and (ii} the consent of the Defendants, by and through
their attorneys Robert Feitel, Esq. and Linda George, Esq., the
Court finds that there is good cause for the requested relief;

3.17 IS HEREBY ORDERFD that the Defendants and their

defense teams -- including but not limited to Mr. Feitel and Ms.
George, and any U.S.-based paralegals, investigators, and
interpreters working for the Defendant or their counsel -- shall

not transport or transmit any of the 3500 Material outside of the
United States;

4, IT IS FURTHER ORDERED that the Defendants and their
defense teams shall not show or disseminate any of the 3500
Material to anyone other than each Defendant’s and defense team’s
own U.S.-based paralegals, investigators, and interpreters working
for the Defendants or their counsel;

5. IT IS FURTHER ORDERED that the Defendants shall not
possess any of the 3500 Material, either before, during, or after
the Trial, except when reviewing the 3500 Material in the presence
of Mr. Feitel, Ms. George, or U.S.-based paralegals,
investigators, and interpreters working for the Defendants or
their counsel;

6. TT IS FURTHER ORDERED that the Defendants and their

defense teams shall return to the Government, or destroy, all of

 
Case 1:15-cr-00379-PKC Document 377 Filed 09/10/21 Page 3 of 3

the 3500 Material at the close of the Trial or when any appeals
have become final; and

7, IT [8 FURTHER ORDERED that defense counsel may seek
authorization of the Court, with notice to the Government, to
provide certain specified materials to persons whose access to
such materials is otherwise prohibited by this Order, if it is
determined by the Court that such access is necessary for the
purpose of preparing the defense of the case.

SO ORDERED:

 
   

é <

HOMORABLE P. KEVIN CASTEL
United States District Court
Southern District of New York

 

 

 
